Citation Nr: 0810394	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 15, 1979, 
for the award of a 20 percent rating for residuals of a right 
knee injury and the award of a separate 10 percent rating for 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1955 to 
December 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO denied 
entitlement to an effective date earlier than May 15, 1979, 
for the award of a 20 percent rating for residuals of a right 
knee injury and the award of a separate 10 percent rating for 
arthritis of the right knee.  The veteran's disagreement with 
that decision led to this appeal.  The veteran testified at a 
hearing held at the RO in November 2007.  


FINDINGS OF FACT

1.  In a May 1957 rating decision the RO granted service 
connection for residuals of a right knee injury and assigned 
a noncompensable rating effective from the day following the 
veteran's separation from service, and in a March 1958 rating 
decision, the RO continued the noncompensable rating.  The RO 
provided notice of those decisions and informed the veteran 
of his appellate rights, but there is no record that the RO 
received a notice of disagreement as to either decision.

2.  The veteran filed a claim for an increased rating for 
this right knee disability on October 23, 1989, and the RO 
granted a 10 percent rating effective that date.  

3.  The veteran disagreed with the rating and the October 
1989 effective date, and during the course of the appeal the 
veteran argued he previously submitted a timely notice of 
disagreement with the May 1957 rating decision.  The appeal 
continued, and during the course of the appeal the RO, in a 
June 1996 rating decision, granted a 20 percent rating for 
instability of the right knee effective May 15, 1979, and in 
an August 1997 rating decision awarded a separate 10 percent 
rating for arthritis of the right knee effective from May 15, 
1979.  In December 1997, the RO received a signed statement 
from the veteran in which he said he was satisfied with the 
current decisions and requested that his substantive appeal 
be withdrawn.  

4.  In March 2005, the veteran filed a claim requesting the 
rating for his right knee be from 1957 when he filed his 
claim for disability; this statement is a freestanding claim 
for an effective date earlier than May15, 1979, for the 
20 percent rating for residuals of a right knee injury and 
the 10 percent rating for right knee arthritis.  


CONCLUSION OF LAW

The veteran's March 2005 claim for an earlier effective date 
seeks an effective date for benefits in a manner not 
authorized by law.  38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160, 20.204, 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
therefore finds that any deficiency in VA's VCAA notice or 
development action is harmless error.  

The holding of the Court in Rudd v. Nicholson, 10 Vet. App. 
296 (2006) dictates that the veteran's claim for an earlier 
effective date must fail.  

In a May 1957 rating decision the RO granted service 
connection for residuals of a right knee injury and assigned 
a noncompensable rating effective from the day following the 
veteran's separation from service, and in a March 1958 rating 
decision, the RO continued the noncompensable rating.  The RO 
provided the veteran notice of those decisions and informed 
him of his appellate rights, but there is no record that the 
RO received a timely notice of disagreement as to either 
decision, and those decisions became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The veteran filed a claim for an increased rating for this 
right knee disability on October 23, 1989, and the RO granted 
a 10 percent rating effective that date.  The veteran 
disagreed with and perfected his appeal as to the rating and 
the October 1989 effective date.  Prior to transfer of the 
case to the Board, the RO increased the rating for the right 
knee to 20 percent from October 23, 1989.  The appeal 
continued, and in February 1993, the Board remanded the case 
to the RO for additional development.  While the claim was in 
remand status, the veteran submitted a copy of a handwritten 
letter, which he stated was a copy of the appeal he filed in 
June 1957.  The veteran stated that the appeal was 
handwritten and at the time he made the appeal he made a 
handwritten copy and pointed out that photocopiers were not 
then available.  He asserted that although he mailed the 
document, it was lost and never ruled on.  He argued that 
because he sent this appeal, his disability rating should be 
retroactive to the date he filed his original claim.  

The case was returned to the Board, and in a decision dated 
in August 1994, the Board, in pertinent part, denied a rating 
in excess of 20 percent for the veteran's right knee 
disability and denied an effective date earlier than 
October 23, 1989, for the award of the 20 percent rating.  
The veteran appealed to the Court, and in an order dated in 
December 1995, the Court vacated the Board's August 1994 
decision and remanded the claims to the Board.  The Board 
remanded the case to the RO, and in a June 1996 rating 
decision, the RO, in pertinent part, granted an effective 
date of May 15, 1979, for the 20 percent rating for the right 
knee disability.  In a July 1996 letter to the veteran, the 
RO stated this action was considered a grant of the benefit 
sought on appeal insofar as the issue of entitlement to an 
earlier effective date was concerned.  The RO further stated 
it had deferred the claim for an increased rating until it 
received the results of a VA examination.  

Thereafter, in a rating decision dated in August 1997, the 
RO, in pertinent part, continued the 20 percent rating for 
residuals of a right knee injury effective May 15, 1979, and 
awarded a separate 10 percent rating for arthritis of the 
right knee effective May 15, 1979.  In a letter dated in 
December 1997, among other things, the RO explained to the 
veteran that it had found his right knee injury had increased 
from a single 20 percent evaluation to a 20 percent 
evaluation for findings of anterior and medial laxity and a 
separate 10 percent evaluation for arthritis, effective 
May 15, 1979.  On a VA Form 21-4138, Statement in Support of 
Claim, signed by the veteran and received at the RO in 
December 1997, the veteran stated, "I am satisfied with the 
current decisions.  Please withdraw my substantive appeal."  
The veteran did not later file a notice of disagreement 
within a year of the December 1997 notice, and, having 
withdrawn his substantive appeal, the June 1996 and 
August 1997 rating decisions became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.204, 20.302, 20.1103, 3.160.  

In March 2005, the veteran filed a letter at the RO stating 
he was still asking for his rating to be from 1957 when he 
filed for a disability, and not from the date he finally 
received.  Neither the veteran nor his representative has 
raised a contention that the RO committed clear and 
unmistakable error (CUE) in the May 1957 rating decision 
(which assigned an initial noncompensable rating for 
residuals of a right knee injury) , the March 1958 rating 
decision (which continued the noncompensable rating), the 
June 1996 rating decision (which assigned May 15, 1979, as 
the effective date for a 20 percent rating for instability of 
the right knee), or in the August 1997 rating decision (which 
continued the 20 percent rating effective from May 15, 1979 
and awarded a separate 10 percent rating for arthritis of the 
right knee effective from May 15, 1979).  

The veteran's March 2005 statement seeking an earlier 
effective date for the current disability ratings for his 
right knee is essentially a claim for retroactive benefits.  
38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005).  For the reasons outlined above, the 
May 1957, March 1958, June 1996, and August 1997 rating 
decisions became final.  Because of this, the veteran could 
only obtain an effective date earlier than May 15, 1979, for 
the 20 percent rating for right knee instability and the 
separate 10 percent rating for right knee arthritis by 
showing CUE in the May 1957 or March 1958 rating decisions as 
to the noncompensable rating assigned or by showing that the 
June 1996 and August 1997 rating decisions as to effective 
date were a product of CUE.  As noted above, no such claim 
has been made by the veteran or his representative.  Rather, 
the veteran has pointed out that his right knee condition 
received considerable treatment in service and that his early 
post-service medical records show significant symptoms; he 
also repeats the argument made prior to the June 1996 and 
August 1997 rating decisions to the effect that VA is not 
taking into consideration that he first started his appeal in 
1957 or 1958, but he believes his appeal was lost.  

To the extent that the veteran intended his March 2005 
statement to be a "freestanding" claim for an earlier 
effective date, "such a possibility vitiates the rule of 
finality."  Rudd, 20 Vet. App. at 300.  A freestanding claim 
for an effective date earlier than May 15, 1979, for the 
20 percent rating for residuals of a right knee injury and 
the 10 percent rating for right knee arthritis seeks a 
benefit not provided by law, and under these circumstances 
dismissal is required due to the lack of a proper claim.  See 
Id.  Based on the procedural history of this case, the Board 
has no alternative but to dismiss the appeal without 
prejudice to the veteran's filing a CUE claim.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  



						(Continued on next page.)




ORDER

The claim of entitlement to an effective date earlier than 
May 15, 1979, for the award of a 20 percent rating for 
residuals of a right knee injury and the award of a 
separate 10 percent rating for arthritis of the right knee is 
dismissed.  






____________________________________________
JAMES L. MARCH   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


